Citation Nr: 1137095	
Decision Date: 09/30/11    Archive Date: 10/11/11	

DOCKET NO.  93-27 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for post-traumatic encephalopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had recognized guerilla service from April 1945 to November 1945.

A review of the evidence of record reveals that in July 1997 the Board affirmed a denial by the VARO in Manila, the Republic of the Philippines, of the Veteran's claim.  The Veteran and his representative then appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 1999, based on a Joint Motion to Vacate (Joint Motion), the Court vacated the Board's decision and remanded the claim to the Board for readjudication consistent with the Joint Motion.

In February 2000, March 2004, October 2005, June 2006, and June 2008, as well as December 2009, the Board remanded the claim to the RO for further development.

For reasons which will be set forth below, the Board is again REMANDING the claim for further development.

For good cause shown, the Board has granted a motion by the Veteran and his representative to advance the case on the Board's docket pursuant to the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2010).


REMAND

This case was most recently remanded by the Board in December 2009 in order that the Veteran might be accorded an appropriate examination to determine whether he has post-traumatic encephalopathy that is attributable in any way to his service.

The Veteran was then scheduled for an examination by VA in January 2010.  For whatever reason, unfortunately, he failed to report.  The case was then referred to a neurologist for an advisory medical opinion, following a review of the claims file, as to whether it is more likely than not that any current post-traumatic encephalopathy is of service onset or is related to service in any way, to include to service-connected scarring of the head and neck regions.  A staff neurologist at a VA medical center indicated in January 2011 that magnetic resonance imaging would be an important means for evaluation and he did not see the report of one in the Veteran's records, although he noted he might have missed it.  He added that if the Veteran had metal present, then a CT scan should be done.  He remarked that these images would allow people to know if there were other causes of the Veteran's dementia and whether there were traumatic injuries to the brain that were induced by his inservice injury.  The neurologist stated that based on what he had reviewed there was no means by which he could make a valid determination as to whether the Veteran has post-traumatic encephalopathy.  In a March 2011 addendum, the neurologist reiterated there was no way by which he could make a valid determination "in the absence of further clinical and imaging studies."

Based on the foregoing, the Board believes that one more attempt should be made to schedule the Veteran for the recommended testing.  The case is therefore REMANDED for the following:

1.  Every effort should be made to contact the Veteran and afford him an examination by a physician knowledgeable in neurology in order to determine whether he has post-traumatic encephalopathy that is attributable in any way to his military service.  The claims file must be made available to the examiner for review and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted.  This is to include magnetic resonance imaging studies and any other testing deemed necessary by the examiner.  The examiner should then provide an opinion as to whether it is at least as likely as not (that is, a probability greater than 50 percent) or less likely than not that any current post-traumatic encephalopathy had its origin in service or is in any way related to the Veteran's active service.  The complete rationale for any opinion expressed should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, this should be so stated and he or she must discuss why such an opinion is not possible.

2.  Thereafter, the issue should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded the opportunity to respond within a reasonable time frame.

Then, the case should be returned to the Board, if otherwise in order.  The Board intimates no opinion as to any final outcome warranted.  The Veteran and his representative are placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655 (2010), that failure to cooperate by not attending any requested VA examination may result in an adverse determination.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  _________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



